Citation Nr: 0702365	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-24 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating of 20 percent 
for a low back disorder. 

2.  Entitlement to an increased initial rating of 10 percent 
for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1960 to April 1963.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Buffalo Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for a low back disorder and a right knee disorder 
and assigned a 20 percent and 10 percent evaluation, 
respectively, effective August 14, 2002.  

In January 2004 correspondence and on his July 2004 
Substantive Appeal, the veteran appears to raise such claims 
as: entitlement to service connection for a hip disorder 
secondary to service connected residuals of a right femur 
fracture, entitlement to total disability individual 
unemployability, and an increased rating for his service-
connected residuals of a right femur fracture.  These matters 
are not before the Board and are referred to the RO for 
further action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
The record shows that the veteran received periodic treatment 
for his low back disorder and at the time of the December 
2002 VA examination he was using a cane and a motorized 
scooter; however any related treatment records since 1999 
have not been associated with the claims file.  As more 
recent records may have some bearing on the veteran's claim, 
they should be secured.  Also the December 2002 VA 
examination noted that the veteran was taking injections 
periodically for his right knee pain, however, prior medical 
records that reflected such treatment have not been 
associated with the claims file.  A record from Dr. J. R. 
showed that the veteran underwent a medial compartment 
implant in the right knee in July 2004.  In July 2004 
correspondence, Dr. J. R. indicated that the veteran would 
retain a high, permanent, partial disability status post 
right knee implant replacement surgery.  More recent 
treatment records that reflect the status of the veteran's 
current right knee disorder should also be secured.  

The Board notes that there have been significant changes in 
the pertinent rating criteria since the last VA examination 
(December 2002) for the low back disorder.  As more than four 
years have passed since the December 2002 VA examination, a 
new VA examination is indicated to assess the severity of the 
low back disorder under the "new" criteria.  

In a January 2007 informal hearing presentation, the 
veteran's representative indicated that the veteran's right 
knee disorder increased in severity since the last VA 
examination, in December 2002.  The allegation of increased 
disability is plausible, as more than four years have passed 
since the veteran was last examined, and the veteran is 
competent to observe that his right knee disorder progressed 
in severity.  It is also noteworthy that as this is an appeal 
from the initial rating assigned with the grant of service 
connection, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  A contemporaneous VA examination is 
indicated.  

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date for the 
claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for a low back 
disorder and a right knee disorder since 
August 14, 2002.  The RO/AMC should obtain 
copies of all treatment or evaluation 
records (those not yet secured) from the 
identified sources.  

3.  The RO/AMC should also arrange for a 
VA orthopedic examination to ascertain the 
current severity of the veteran's service-
connected low back disorder.  The examiner 
should have the veteran's claims file and 
copies of both the previous and the 
revised criteria for rating disability of 
the spine (effective on September 23, 2002 
and September 26, 2003) available for 
review.  The examiner should ascertain 
thoracolumbar active and passive ranges of 
motion, and determine whether there is 
weakened movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion due to such factors.  The examiner 
should also opine as to the degree to 
which pain could limit functional ability 
during flare-ups or on use over a period 
of time.  The clinical findings reported 
must be sufficiently detailed to allow for 
consideration of the rating for the low 
back disorder under all applicable 
criteria (new and old), and if there is 
related intervertebral disc syndrome 
should include an opinion as to whether 
the back disorder has resulted in 
incapacitating episodes (as defined in the 
revised rating criteria) (and the 
frequency and duration).  Any indicated 
tests or studies should be completed.  The 
examiner should further note whether the 
low back disorder is manifested by 
neurologic symptoms (and if so, the nature 
and extent).  The examiner should also 
indicate whether there is any ankylosis 
and, if so, its nature and extent.  The 
examiner should explain the rationale for 
the opinion given.  

4.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his right knee disorder.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  The 
examination should include range of motion 
studies with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  The examiner must 
also note whether there is instability or 
subluxation and, if so, the degree of such 
impairment.  All functional limitations of 
the knee should be identified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the knee.  If there is no 
limitation of motion or function, or no 
objective indication of pain, such facts 
must also be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner must explain the rationale for 
all opinions given.

5.  The RO/AMC should then readjudicate 
the claims.  In so doing, the RO should 
consider the applicability of VAOPGCPREC 
9-2004 (regarding separate ratings for the 
knee for limitations of flexion and 
extension), if any.  If either claim 
remains denied, an appropriate 
supplemental SOC should be issued, and the 
appellant and his representative should 
have the opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


